Hurt, Judge.
Appellants Perigo and Pearl were jointly indicted and convicted for fornication. Upon the trial, over objection of Eva Pearl, the State proved that she had the reputation of being a prostitute. In this case (not in all cases) such proof is not admissible; but, in making proof of the offense-charged, the confessions of each defendant were introduced in evidence, and these confessions clearly show Eva Pearl to be a prostitute.
An act, though a distinct offense from that being tried, being a circumstance tending to prove the offense being fried, is competent evidence. With much stronger reason will an irrelevant fact be admissible when it is inseparably connected with a competent fact. How, the confessions of the parties not only tend to establish guilt of the offense charged, but they very strongly show that Eva Pearl was a prostitute—not in terms, but the inference is inevitable. We think there was no injury to ap*535pellants resulting from this evidence, especially when reference is had to the punishment, the lowest permitted by law.
Opinion delivered June 6, 1888.
Appellants being jointly tried, the confessions of each, though not made in the presence of the other, were admissible, and, if desired, each defendant should have requested instructions to the effect that the confessions could bind the party making them only. This was not done, nor was there objection made at the time that the jury were not so instructed by the charge. This being a misdemeanor, the accused must request proper instructions, and specially except to errors in the charge at the time, reserving bills of exception.
We find no error for which the judgment should be reversed. The „udgment is affirmed.
Affirmed.